DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       B.S. by and through J.S.,
                              Appellants,

                                    v.

              AETNA BETTER HEALTH OF FLORIDA, INC.,
                            Appellee.

                              No. 4D21-897

                         [December 22, 2021]

  Appeal from Agency for Health Care Administration, Office of Fair
Hearings; L.T. Case Nos. 202860000000349 and 20-FH2772.

  Morgan L. Weinstein of Twig, Trade, & Tribunal, PLLC, Fort
Lauderdale, for appellants.

   Christine B. Gardner of Akerman LLP, West Palm Beach, and Steven
A. Grigas and Kristen M. Fiore of Akerman LLP, Tallahassee for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.